DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the entire first front space and the entire first rear space are cleared”. It is unclear how can the entire first front or rear space be cleared when the seats are folded as shown in Fig. 2-3. Even when the seats are folded completely upward, their thickness will protrude into the first front or rear space, and thus the spaces are not entirely clear. For examination purposes the limitation is interpreted as “the first front space and the first rear space are cleared”.
Claims 2-22 are rejected due to their dependency on the rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro (JP 2003191757), in view of Hofman et al. (WO 0051840), hereinafter Hofman, and Marubayashi (US 20190106017).
Regarding claim 1, Yoshihiro discloses an automated driving vehicle (Yoshihiro, paragraph 10, automated driving in predetermined path with automatic steering), comprising: 
a floor deck (Yoshihiro, 9 in Fig. 1) which has no level difference on an upper surface thereof and is provided to allow the first and second passengers seated on the facing seats to rest their feet (Yoshihiro, floor deck 9 is flat in Fig. 1); and 
a luggage deck (Yoshihiro, see annotated Fig. 1 below) for at least one piece of luggage to be placed thereon, the luggage deck including 
a front luggage deck (Yoshihiro, see annotated Fig. 1 below) disposed forward of a front end (Yoshihiro, see annotated Fig. 1 below) of the floor deck in the forward direction of the vehicle, and 
a rear luggage deck (Yoshihiro, see annotated Fig. 1 below) disposed rearward of a rear end (Yoshihiro, see annotated Fig. 1 below) of the floor deck in the rearward direction of the vehicle, wherein 
the floor deck and the luggage deck are so arranged that each of an upper surface (Yoshihiro, see annotated Fig. 1 below) of the front luggage deck and an upper surface (Yoshihiro, see annotated Fig. 1 below) of the rear luggage deck is higher than an upper surface (Yoshihiro, upper surface 9 in Fig. 1) of the floor deck in an up-down direction of the vehicle; wherein, 
the automated driving vehicle is free of a driver's seat that is a seat designated for a driver who performs manual driving of the vehicle to be seated thereon (Yoshihiro, Fig. 1, there is no driver’s seat since it is an automated driving vehicle); 
and spaces above the front and rear luggage decks (Yoshihiro, Fig. 1), which are part of the second front space and second rear space.

    PNG
    media_image1.png
    588
    692
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 1 of Yoshihiro
Yoshihiro fails to disclose a facing-seats arrangement with a front seat assembly and a rear seat assembly, a first front space, a first rear space, a second front space, a second rear space, at least one of the structures from (a) to (h), and the luggage decks each being shorter than the floor deck.
However, Hofman teaches a facing-seats type vehicle (Hofman, Fig. 1) comprising facing seats including: 
a front seat assembly (Hofman, Fig. 1 left seats) which includes at least a front seat (Hofman, 18 in Fig. 1) for a first passenger to be seated thereon and a front backrest (Hofman, see annotated Fig. 1 below) for the first passenger to keep posture, the front seat assembly being disposed to cause the seated first passenger to face a rearward direction (Hofman, see annotated Fig. 1 below) of the vehicle; and 
a rear seat assembly (Hofman, Fig. 1 right seats) which includes at least a rear seat (Hofman, 17 in Fig. 1) for a second passenger to be seated thereon and a rear backrest (Hofman, see annotated Fig. 1 below) for the second passenger to keep posture, the rear seat assembly being disposed to cause the seated second passenger to face a forward direction (Hofman, see annotated Fig. 1 below) of the vehicle, and to cause the front backrest and the rear backrest to at least partially face each other (Hofman, see annotated Fig. 1 below).
Yoshihiro and Hofman are both considered to be analogous to the claimed invention because they are in the same field of compact vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshihiro to incorporate the teachings of Hofman and configure the vehicle in Yoshihiro to have simply substitute the standing rests, which is in a face-to-face layout, with the facing seats in Hofman. Doing so would provide more comfort to the passenger.


    PNG
    media_image2.png
    549
    528
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 1 of Hofman
In addition, Marubayashi teaches a first front space (Marubayashi, see annotated Fig. 4 below, indicated by the rectangle) is provided directly above a front seat facing surface (Marubayashi, see annotated Fig. 4 below), which is part of the upper surface of the floor deck and which faces a bottom surface of the front seat (Marubayashi, 40 in Fig. 4) in a state of allowing the first passenger to be seated thereon (Marubayashi, Fig. 4); Marubayashi also teaches a first rear space in the same way as the first front space.
Marubayashi further teaches a space provided directly above the front seat (Marubayashi, see annotated Fig. 4, part of first space that is above the seat) in the state of allowing the first passenger to be seated; this space, combine with the space above the luggage decks taught by Yoshihiro, forms a second front space. Same teaching from Marubayashi apply to a second rear space.
Marubayashi further teaches at least one of the structures from (a) to (h). Marubayashi teaches a front seat variable structure in which in the state of allowing the first passenger to be seated thereon, a rear end of the front seat (Marubayashi, see annotated Fig. 4 below) is disposed rearward of the front end of the floor deck (Marubayashi, see annotated Fig. 4 below), the first front space is divided in the up-down direction of the vehicle by the bottom surface of the front seat, the first front space including a space in which no structure (Marubayashi, space under the seat in Fig. 4) is provided between the bottom surface of the front seat in the state of allowing a passenger to be seated thereon and the front seat facing surface, and the front seat is arranged so that an area of the bottom surface of the front seat dividing the first front space when viewed in the up-down direction of the vehicle is changeable (Marubayashi, Fig. 3-4, seats fold up to change the area); and the front seat assembly and the rear seat assembly are so configured that each of the front seat and the rear seat is movable into a stored state (Marubayashi, when folded up), by which the first front space and the first rear space are cleared (Marubayashi, no structure in the first space when the seat is folded) to allow unobstructed access to the upper surface of the floor deck that has no level difference.

    PNG
    media_image3.png
    558
    594
    media_image3.png
    Greyscale

Figure 3 Annotated Fig. 4 from Marubayashi
Marubayashi is considered to be analogous to the claimed invention because it is in the same field of vehicles and vehicle seats as Yoshihiro and Hofman, respectively. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Yoshihito in view of Hofman to incorporate the teachings of Marubayashi and configure the facing seats to be foldable. Doing so provides both seating and standing comfort. (Marubayashi, paragraph 0041-0042).
The combination of Yoshihiro in view of Hofman and Marubayashi discloses the claimed invention as in claim 1 except for each of the front luggage deck and the rear luggage deck is shorter than the floor deck in a front-rear direction of the vehicle. It would have been an obvious design choice to have each of the luggage decks shorter than the floor deck, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, except for a length between the rear end of the front seat in the state of allowing the first passenger to be seated thereon and the front end of the rear seat in the state of allowing the second passenger to be seated thereon, is shorter than a total length of the front luggage deck and the rear luggage deck. It would have been an obvious design choice to have the length between the rear end of front seat and the front end of rear seat shorter than the total length of the luggage decks, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, wherein, the facing seats are arranged to include only the front seat variable structure (as explained in claim 1 from the teachings of Marubayashi), only the rear seat variable structure, or both the front seat variable structure and the rear seat variable structure, among the front seat variable structure and the rear seat variable structure. The rationale for combining the seat variable structure from Marubayashi with the combination of Yoshihiro in view of Hofman is explained in claim 1 analysis above.
Regarding claim 13, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 3, but fails to teach the locations of the upper surfaces of the luggage decks relative to the backrests. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to have each of the upper surfaces of the luggage decks above, same height as, or lower than the backrests, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, but fails to teach the location of the upper surfaces of the luggage decks relative the upper ends of the seats. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to have each of the upper surfaces of the luggage decks above, same height as, or lower than the upper ends of the seats, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, further comprising four wheels including two front wheels (Yoshihiro, 6 of Fig. 1-2) and two rear wheels (Yoshihiro, 8 of Fig. 1-2) which are behind the two front wheels in the front-rear direction of the vehicle.
The combination of Yoshihiro, Hofman, and Marubayashi fails to teach the locations of the upper ends of the wheels relative to the seats. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to have each set of the front/rear wheels above, same height as, or below the seats, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, except for in the front-rear direction of the vehicle, a total of a length of the front luggage deck and a length of the rear luggage deck is shorter than a length of the floor deck. It would have been an obvious design choice to have the total length of the luggage decks shorter than the length of the floor deck, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, Yoshihiro discloses in the up-down direction of the vehicle, a height of the upper surface of the front luggage deck is identical to a height of the upper surface of the rear luggage deck (Yoshihiro, Fig. 1).
Regarding claim 19, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, further comprising: four wheels including two front wheels (Yoshihiro, 6 of Fig. 1-2) and two rear wheels (Yoshihiro, 8 of Fig. 1-2) which are behind the two front wheels in the front-rear direction of the vehicle; and an automatic driving mechanism including: 
a driving source (Yoshihiro, motor 33 and battery 30 of Fig. 3) configured to apply driving force to at least one of the four wheels; a steering mechanism (Yoshihiro, 20 in Fig. 3 and steering mechanism 80a and 80b in Fig. 9) configured to steer at least one of the four wheels; and an automatic driving controller (Yoshihiro, Fig. 9, controller 31 controls steering driver 80a and drive circuit E to drive the motor) which automatically controls the driving source and the steering mechanism, wherein (iii) the automatic driving mechanism is at least partially provided directly below the lower end of the front luggage deck and the lower end of the rear luggage deck (Yoshihiro, Fig. 3 and 4, mechanism below both decks).
Regarding claim 20, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 19, wherein (iii) the automatic driving mechanism is at least partially provided forward of the front end of the front seat in the state of allowing the first passenger to be seated thereon, and rearward of the rear end of the rear seat in the state of allowing the second passenger to be seated thereon (Yoshihiro, Fig. 3 and 4).
Regarding claim 21, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1 except for a maximum number of passengers seatable on the facing seats is no more than six. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to determine the maximum number of passengers seatable to be no more than six, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 4-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshihiro, Hofman, and Marubayashi as applied to claims 1 and 3 above, and further in view of Gokimoto et al. (US 4627656), hereinafter Gokimoto, and Atsushi (JP 2000318501A).
Regarding claim 4, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, but fails to teach the backrest variable structures.
However, Gokimoto discloses a front backrest variable structure (Gokimoto, Fig. 2) in which an upper end of the front backrest (Hofman, front backrest) is in a state of keeping posture of a passenger, the second front space is divided in the front-rear direction of the vehicle by a front surface (Hofman, see annotated Fig. 1 above) of the front backrest, the second front space including a space which is forward of a front surface of the front backrest in the state of keeping posture of a passenger (the space above luggage deck as disclosed by Yoshihiro), is above the front luggage deck, and has no structure (Yoshihiro, Fig. 1), and the front backrest is arranged so that an area of the front surface of the front backrest dividing the second front space when viewed in the front-rear direction of the vehicle is changeable (Gokimoto, Fig.2 and 2B, area changeable due to foldable backrest).
Gokimoto is considered to be analogous art because it is in the same field of passenger vehicles as Yoshihiro, Hofman, and Marubayashi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Yoshihiro, Hofman, and Marubayashi to incorporate the teachings of Gokimoto and modify the backrests to allow them to be foldable. Doing so would allow the vehicle to carry more cargo. 
Regarding claim 5, Gokimoto discloses a front luggage deck elongation structure (Gokimoto, Fig. 2) in which at least one of the front seat, the front backrest (Gokimoto, backrest 15 of Fig. 2), the rear seat, and the rear backrest is movable to cause the front luggage deck to elongate rearward (folded backrest serves as an extension to a luggage deck). Same motivation to combine as explained in claim 4 applies.
Regarding claim 6, Gokimoto discloses a front seat elongation structure (Gokimoto, Fig. 2) in which at least one of the front backrest (as describe in the front backrest variable structure above), the rear seat, and the rear backrest is movable to cause the front seat to elongate rearward (backrest becomes the new seat, which is longer than the original seat as shown in Hofman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Yoshihiro, Hofman, and Marubayashi to incorporate the teachings of Gokimoto and modify the backrests to allow them to be foldable, which after folded down, passengers can still sit on the backrest, which becomes a new seat longer than the original one. Doing so would accommodate passengers of various needs and carry larger cargo while still allowing passenger to sit depending on the size of the cargo. 
Regarding claim 7, Gokimoto discloses a front backrest variable structure as described in claim 4 above. Same motivation to combine as explained in claim 4 applies.
Regarding claim 8, Gokimoto discloses a front luggage deck elongation structure as described in claim 5 above. Same motivation to combine as explained in claim 5 applies.
Regarding claim 9, Gokimoto discloses a front seat elongation structure as described in claim 6 above. Same motivation to combine as explained in claim 6 applies.
Regarding claim 10, Gokimoto discloses a front luggage deck elongation structure as described in claim 5 above. Same motivation to combine as explained in claim 5 applies.
Regarding claim 11, Gokimoto discloses a front seat elongation structure as described in claim 6 above. Same motivation to combine as explained in claim 6 applies.
Regarding claim 12, Gokimoto discloses a front seat elongation structure as described in claim 6 above. Same motivation to combine as explained in claim 6 applies.
Regarding claim 14, the combination of Yoshihiro, Hofman, and Marubayashi in view of Gokimoto teaches the invention as claimed in claim 4, wherein (iii) when the rear surface of the front backrest is arranged to face the upper surface of the front seat (Gokimoto, when a backrest folds down) in the state of allowing the first passenger to be seated thereon in the up-down direction of the vehicle, so that the area of the front surface of the front backrest dividing the second front space in the vehicle front-rear direction is minimized (Gokimoto, the area will decrease after a backrest folds down) when viewed in the front-rear direction of the vehicle, and when the front surface of the rear backrest (Gokimoto, when a backrest folds down) is arranged to face the upper surface of the rear seat in the state of allowing the second passenger to be seated thereon in the up-down direction of the vehicle, so that the area of the rear surface of the rear backrest dividing the second rear space is minimized (Gokimoto, the area will decrease after a backrest folds down) when viewed in the vehicle front-rear direction of the vehicle. Same motivation to combine as explained in claim 4 applies.
The combination of Yoshihiro, Hofman, Marubayashi, and Gokimoto discloses the claimed invention except for the location of the upper ends of the backrests relative to the upper surfaces of the luggage decks. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to modify the location of the backrests such that the upper ends of the backrest is above the upper surfaces of the luggage decks when it is not folded and at same height as the upper surfaces of the luggage decks when the backrests are folded, since conventional vehicles have upper ends of backrests above luggage deck (Atsushi, Fig. 5) and there is a need to have the backrest flush with the luggage deck after folding down the backrest (Atsushi, abstract). In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoshihiro, Hofman, and Marubayashi as applied to claims 1 above, and further in view of Boblitz (US 3504336).
Regarding claim 22, the combination of Yoshihiro, Hofman, and Marubayashi teaches the facing seats-type automated driving vehicle in claim 1, further comprising a roof portion (Yoshihiro, roof 21 of Fig. 1) which is provided directly above the floor deck.
The combination of Yoshihiro, Hofman, and Marubayashi fails to teach the roof portion is positioned so that, in the up-down direction of a vehicle, a space between a lower surface of the roof portion and the upper surface of the floor deck is insufficient for an adult passenger to stand on the floor deck in an upright state.
However, Boblitz teaches a vehicle with a roof portion (Boblitz, see annotated Fig. 1 below) is positioned so that, in the up-down direction of a vehicle, a space between a lower surface of the roof portion and the upper surface of the floor deck is insufficient for an adult passenger to stand on the floor deck in an upright state (Based on Fig. 1 of Boblitz, it is unlikely the person sitting is able to stand upright inside the vehicle).
Boblitz is considered to be analogous art because it is in the same field of passenger vehicles as Yoshihiro, Hofman, and Marubayashi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by the combination of Yoshihiro, Hofman, and Marubayashi to incorporate the teachings of Boblitz and modify the roof portion to provide a space insufficient for the passengers to stand upright. Doing so would allow the vehicle to be manufacture with less material.

    PNG
    media_image4.png
    299
    692
    media_image4.png
    Greyscale

Figure 4 Annotated Fig. 1 of Boblitz
Response to Arguments
Applicant’s arguments, see pages 15-16, filed 6/14/2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Marubayashi. See rejections above.
Examiner’s Comments
Examiner would like to suggest some allowable subject matters that are considered to distinguish patentably over the art of record in this application. The following are structures (e), (f), (g), and (h) from claim 1 with modifications. Examiner suggests that any one of the following four structures, in combination with the rest of the limitations of claim 1, is not disclosed or suggested by the prior art of record.
(e) a front luggage deck elongation structure in which at least one of the front seat, 
(f) a rear luggage deck elongation structure in which at least one of the front seat, the front backrest, the rear seat, and 
(g) a front seat elongation structure in which at least one of the 
(h) a rear seat elongation structure in which at least one of the front seat, the front backrest, and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose foldable seats with cleared first space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612